Citation Nr: 1636796	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-45 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder, bipolar disorder, manic-depressive disorder, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Byron R. Simpson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served a period of ACDUTRA from November 1992 to April 1993, and he served on active duty from February 1995 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In September 2013, the Board remanded this claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim.

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorders.  At the hearing in March 2012, the Veteran testified that three of the incidents occurred during basic training at Ft. Jackson in 1993, and that he has recurring nightmares of those events on a regular basis.  Specifically, the Veteran testified that during a live fire exercise, the trainee in front of him "mangled" his foot in concertina wire and that there was blood everywhere.  On another occasion, the Veteran was knocked backward from an explosion when another trainee dropped a hand grenade during a training exercise.  Later that same day, a drill sergeant intentionally exploded a claymore mind to show the trainees what not to do, and that the explosion not only knocked him and a couple of other trainees to the ground but scared them so much that they almost wet their trousers.  The Veteran testified that no one was injured from either explosion.  Another stressor occurred while the Veteran was on medical hold waiting to be out processed from the Navy in March 1995.  The Veteran testified that he was awakened when four soldiers attacked the soldier sleeping in the bunk below him because he was gay, and that they threatened to do the same to the Veteran if he told anyone.

Service personnel records reflect that the Veteran served in the Army National Guard from March 1992 to February 1995 and that he was on a period of active duty for training from November 1992 to April 1993.  The record further reflects that the Veteran was stationed at Fort Jackson for basic training from November 1992 to January 1993 and that he was assigned to C Company, 2D BN, 39TH INF REGT, 4TH TNG BDE.  In January1993, he transferred to Advanced Individual Training at Aberdeen Proving Grounds, Maryland, where he remained until April 1993.  On February 26, 1995, the Veteran was honorably discharged from the Tennessee Army National Guard.  The next day, on February 27, 1995, the Veteran enlisted in the Navy, and he was discharged from the Navy on March 27, 1995.  

Service treatment records from the Veteran's time in the Army National Guard show that the Veteran's psychiatric status was evaluated as clinically normal during a February 1992 enlistment examination.  In March 1993, the Veteran was admitted to Harford Memorial Hospital in Maryland for atypical chest pain.  The Board parenthetically notes that despite an August 2010 formal finding by the AOJ that the Veteran's Army service treatment records were unavailable for review, they can be found in the Social Security Administration (SSA) records received by the AOJ pursuant to the Board's September 2013 remand directives.

Navy service treatment records show that the Veteran reported not having experienced depression or nervous trouble during a January 1995 report of medical history; however, he did report having been treated for a mental condition.  The Veteran's psychiatric status was evaluated as clinically normal during a January 1995 enlistment examination.  In March 1995, the Veteran was hospitalized for chest pain.  He reported that while on active duty in the Army in early 1993, he had a mild heart attack and was told that he should avoid stress.  He reported that he felt increased stress during his 10 days in the Navy.  He reported that he went to make a phone call and felt chest pain, tingling in his hands, ringing in his ears, and a loss of feeling in his feet.  He reported that these were similar to the symptoms he had in the Army.  The Veteran was diagnosed with anxiety attack, chest pain precipitated by panic attack, hyperventilation, anxiety, and nervousness.  A later service treatment record shows that the Veteran reported that "he knows it is stress related and cannot deal with it here.  Would like to go home.  He knows it is not his heart but thinks it is stress.  Wants to get out and rejoin the Army.  Also wants to see his son."  The Veteran was diagnosed with stress reaction.  

A March 1995 Recruit Evaluation Unit Report shows that the Veteran reported no history of inpatient or outpatient mental health treatment, except for two previous occasions at age 15 when he had vague suicidal ideation.  He reported a history of anxiety and panic like symptoms since 1993.  He reported that during a training exercise for the National Guard he began to experience chest pain, shortness of breath, the shakes, dizziness and lightheadedness, and a fear of dying.  He noted a persistent fear of having future attacks and no symptoms of agoraphobia at the time.  He reported that since arriving on active duty on February 27, 1995, he continued to have panic-like symptoms such as intense chest pain, dizziness, lightheadedness, shortness of breath, the shakes, and a fear of dying.  The Veteran was diagnosed with panic disorder without agoraphobia "existed prior to enlistment."  The Veteran was found unsuitable for naval service, and he was discharged for a "personality disorder."  

Post-service VA treatment records, private treatment records, and SSA records show multiple psychiatric diagnoses, including PTSD, psychotic disorder, bipolar disorder, manic-depressive disorder, and major depressive disorder.  On several occasions, the Veteran's psychiatric conditions have been linked to the Veteran's in-service experiences.  For example, in a November 2010 VA mental health treatment note, the Veteran reported that he felt that he had PTSD from Army and Navy boot camp.  He reported that in Army boot camp in 1992, a grenade went off in front of him and knocked him back.  He also reported that he was "humiliated by upper-levels."  The Veteran reported that in Navy boot camp in 1995, he was threatened.  The Veteran reported nightly nightmares about boot camp.  A December 2010 VA treatment record shows that the Veteran reported being harassed by his superiors in Army boot camp and threatened by other trainees during Navy boot camp.  He further reported that the other trainees assaulted the Veteran's bunkmate who was gay and threatened to assault the Veteran.  A March 2014 VA treatment record shows that the Veteran reported the grenade incident, the claymore mine incident, and the incident of being threatened in Navy boot camp.  

The Board finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service are enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders.

The Board also notes that the Veteran's report of in-service threats of assault falls within a category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Moreover, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  Therefore, on remand the examiner should also address whether the evidence indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).

Finally, a remand is required for the AOJ to attempt to verify the Veteran's reported stressors.  In this regard, the AOJ sent a request to JSRRC in April 2014 in an attempt to verify the grenade/claymore mine incidents, the concertina incident, and the Navy boot camp incident.  For the Army incidents, the AOJ reported the Veteran's unit as "C239" and reported the date of occurrence as "02/01/1993."  In May 2014, the AOJ was notified by a DPRIS response that the Army stressors were not researched because "[t]he information provided in your request does not meet the criteria for submitting an adequate request."  The AOJ was also informed that the request "provided an incomplete/incorrect unit of assignment."  The AOJ was requested to "review the DA Form 20 or equivalent, and provide the complete/correct unit of assignment [and] complete time period the [V]eteran served in the unit."  Thereafter, in January 2015, the AOJ received the Veteran's complete Army personnel record, which, as noted above, clearly delineates the Veteran's unit of assignment and the exact dates that he was stationed at Fort Jackson for basic training.  However, rather than resubmit the request to JSRRC with the updated information as requested, the AOJ issued a formal finding of lack of information required to corroborate stressor memo in May 2015, citing the "negative response form DPRIS in regards to the [V]eteran's stated stressors." (emphasis in original).  

Regarding the Navy stressor, the AOJ received a DPRIS response that "the Navy unit records (the 1995 history for the Naval Recruit Training Command at Great Lakes, Illinois), we require to conduct the research for this claim may be maintained by the Naval History and Heritage Command (NHHC)."  However, the AOJ was informed that the NHHC "is closed until approximately October 1, 2014."  The AOJ was further informed that if the incident was reported, it could write to the Naval Criminal Investigative Service.  The AOJ did write to the Naval Criminal Investigative Service in June 2014, and it received a negative replay in July 2014.  However, the AOJ did not resubmit the request after October 1, 2014, when the NHHC reopened.  Instead, the AOJ issued a formal finding of lack of information required to corroborate stressor memo in May 2015, again citing the negative DPRIS response.  

In light of the foregoing, the Board finds that further efforts should be undertaken to attempt to verify the Veteran's claimed stressors. 

Lastly, as the record reflects that the Veteran receives ongoing VA and private mental health treatment, any updated VA and private treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from March 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. Undertake any necessary development to independently verify the stressors documented throughout the claims file and detailed above.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency, using the very detailed unit information, date of occurrence information, and names of witnesses provided by the Veteran and his representative on multiple occasions, as well as the information available in the Veteran's service personnel records.  Note that despite the Veteran reporting that the Fort Jackson incidents occurred in February 1993, personnel records show that he was stationed there from November 1992 to January 1993.

The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his periods of ACDUTRA and active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the Veteran's described stressors lack sufficient information for verification, such should be noted in a formal finding.

3. Upon completion of the above, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  

The entire claims file, as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render opinions as to the following:

(a) Provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record.  

(b) Specifically state whether the Veteran has a current diagnosis of PTSD.  If a diagnosis of PTSD is not deemed appropriate, explain why the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD and reconcile those findings with the PTSD diagnoses and positive PTSD screenings in the VA and private treatment records.  

(c) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis and must opine as to whether such diagnosis is whether such diagnosis is the result of an in-service stressor(s).  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of (1) witnessing the injury of a fellow soldier during a live fire exercise; (2) being knocked down by a grenade and a claymore mine during Army basic training; (3) being harassed by his superiors in Army basic training; and (4) being threatened with assault in Navy boot camp after witnessing another recruit being beaten for being gay.    

In so doing, the examiner should determine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with his claim of being threatened with assault during his active Navy service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s) in service. 

The Board notes that examples of such behavior includes, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

(d) With respect to each acquired psychiatric disorder, other than PTSD, found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include psychotic disorder, bipolar disorder, manic-depressive disorder, and major depressive disorder), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, was caused by, or is otherwise related to, the Veteran's military service, both during ACDUTRA in the Army from November 1992 to April 1993 and during active Naval service from February 1995 to March 1995.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's reports of (1) witnessing the injury of a fellow soldier during a live fire exercise; (2) being knocked down by a grenade and a claymore mine during Army basic training; (3) being harassed by his superiors in Army basic training; and (4) being threatened with assault in Navy boot camp after witnessing another recruit being beaten for being gay.    

In rendering the requested opinions, the examiner should consider all relevant treatment records and statements of record pertaining to psychiatric problems over the years, to include the March 1995 service treatment records showing treatment for a panic disorder and the private and VA treatment records discussing the Veteran's psychiatric disorders.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




